616 So. 2d 600 (1993)
Stephen STAUDT, Appellant,
v.
STATE of Florida, Appellee.
No. 92-0891.
District Court of Appeal of Florida, Fourth District.
April 7, 1993.
Richard L. Jorandby, Public Defender, and Anthony Calvello, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Michelle A. Smith, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm the trial court's order of restitution and civil judgments in favor of the victims. We reverse that part of the order of restitution which requires appellant to pay the investigative costs of the Florida Department of Law Enforcement and Stuart Police Department. In Bain v. State, 559 So. 2d 106 (Fla. 4th DCA 1990), this court held a police agency was not a "victim" as used within section 775.089, Florida Statutes (1987), and that investigative costs should be imposed pursuant to section 939.01, Florida Statutes (1987).
We remand this cause to the trial court with directions to vacate the assessment of investigative costs from its restitution order, to conduct a hearing and to impose such costs as may be appropriate pursuant to section 939.01.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, FARMER and KLEIN, JJ., concur.